

EXHIBIT 10.2
 
NEITHER THIS CONVERTIBLE NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE
“SECURITIES LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS
AND UNTIL THE ISSUER THEREOF SHALL HAVE RECEIVED AN OPINION FROM COUNSEL
ACCEPTABLE TO IT THAT THE PROPOSED DISPOSITION WILL NOT VIOLATE ANY APPLICABLE
SECURITIES LAWS.  TRANSFER OF THIS CONVERTIBLE NOTE IS ALSO RESTRICTED BY THE
CONVERTIBLE NOTES PURCHASE AGREEMENT REFERRED TO HEREIN.
 
THE PAYMENT AND PERFORMANCE OF THIS CONVERTIBLE NOTE IS SUBJECT TO THE TERMS AND
CONDITIONS OF THAT CERTAIN CONVERTIBLE NOTES PURCHASE AGREEMENT ENTERED INTO AS
OF APRIL 10, 2007, AS AMENDED BY THAT CERTAIN AMENDMENT TO CONVERTIBLE NOTES
PURCHASE AGREEMENT DATED JUNE 19, 2007, THAT CERTAIN AMENDMENT NO. 2 DATED
NOVEMBER 10, 2008, AND THAT CERTAIN AMENDMENT NO. 3 DATED DECEMBER 22, 2008 BY
THE HOLDER AND ISSUER.
 
CERTIFICATE NO: 1
 
SECOND AMENDED AND RESTATED PROMISSORY NOTE
 
$10,421,107.18
December 22, 2008



FOR VALUE RECEIVED, Wits Basin Precious Minerals Inc., a corporation organized
and existing under the laws of the State of Minnesota (“Issuer”), hereby
unconditionally promises to pay to the order of China Gold LLC, a Kansas limited
liability company, or its successors and assigns (the “Holder”) on demand at any
time on or after February 15, 2010 (the “Maturity Date”), the principal sum of
up to Ten Million Four Hundred Twenty-One Thousand One Hundred Seven and 18/100
Dollars ($10,421,107.18) (the “Principal”), together with accrued and unpaid
interest thereon, as provided herein and from the Prior Notes below until fully
paid (the “Indebtedness”), all without relief from valuation or appraisement
laws.
 
This Second Amended and Restated Promissory Note (the “Note”) is issued pursuant
to that certain Convertible Notes Purchase Agreement dated as of April 10, 2007,
as previously amended by that certain Amendment to Convertible Notes Purchase
Agreement dated June 19, 2007, as further amended by that certain Amendment No.
2 to Convertible Notes Purchase Agreement on November 10, 2008, and as further
amended by that certain Amendment No. 3 to Convertible Notes Purchase Agreement
on the date hereof  (as amended, modified, or replace from time to time, the
“Notes Purchase Agreement”).  Pursuant to that certain Amended and Restated
Promissory Note dated November 11, 2008 (the “First Amended Note”), the Issuer
and Holder amended and consolidated the following notes issued pursuant to the
Notes Purchase Agreement:  (i) Convertible Promissory Note issued on April 10,
2007 in the principal amount of $3,000,000; (ii) Convertible Promissory Note
issued on May 7, 2007 in the principal amount of $2,000,000; (iii) Convertible
Promissory Note issued on June 19, 2007 in the principal amount of $4,000,000;
and (iv) Convertible Promissory Note issued on July 9, 2007 in the principal
amount of $800,000 (collectively, the “Prior Notes”).  Pursuant to this Note,
the First Amended Note is consolidated with that certain Promissory Note dated
October 28, 2008 in the principal amount of $441,000.  Holder has delivered the
Prior Notes and First Amended Note to Issuer and they have been cancelled in
their entirety.
 

--------------------------------------------------------------------------------


 
1.           Payment of Principal and Interest.  Subject to acceleration or
earlier payment as provided for elsewhere in this Note, the Notes Purchase
Agreement or any of the other agreements, documents, and instruments relating to
any of the Indebtedness or any security therefor that are required by the Notes
Purchase Agreement to be executed and delivered to or for the benefit of Holder
(collectively, together with this Note and the Notes Purchase Agreement, and as
each have and may be amended from time to time, the “Investment Documents”), the
principal balance of this Note, and any accrued and unpaid interest thereon,
shall be due and payable upon Holder’s demand on or after the Maturity
Date.   Issuer shall make all payments payable in cash under this Note in lawful
money of the United States.  All payments paid by Issuer to Holder under this
Note and under the other Investment Documents shall be applied in the following
order of priority:  (a) to amounts, other than principal and interest, due to
Holder pursuant to this Note for all costs of collection of any kind, including
reasonable attorneys’ fees and expenses; (b) to accrued but unpaid interest on
this Note; and (c) to the unpaid principal balance of this Note.  If Issuer
makes any payment of principal, interest or other amounts upon the Indebtedness
by check, draft, or other remittance, Holder shall not be deemed to have
received such payment until Holder actually receives the payment instrument.
 
2.           Calculation of Interest.  Interest shall accrue on the outstanding
principal balance at the end of each day on which any amount is outstanding
under this Note at the rate of 12.25% (the “Interest Rate”) per annum.  Interest
shall be calculated on a basis of the actual number of days elapsed over a year
of 365 days, commencing as of the date hereof.
 
3.           Prepayment.  This Note may be prepaid in cash or other immediately
available funds, in whole or in part, by Issuer at any time and from time to
time, without premium or penalty (a “Prepayment”).
 
4.           Waiver.  Payment of principal and interest due under this Note
shall be made without presentment or demand.  The Issuer and all others at any
time liable directly or indirectly (including, without limitation, the Issuer,
any co-makers, endorsers, sureties and guarantors, all of which are referred to
herein as “Parties”), severally waive presentment, demand and protest, notice of
protest, demand, and dishonor, and nonpayment of this Note, and all diligence in
collection and agree to pay all costs of collection when incurred, including
reasonable attorneys’ fees, and to perform and comply with each of the
covenants, conditions, provisions, and agreements of the Issuer contained in
every instrument now evidencing the Indebtedness.  No release by Holder of any
security for payment of the Indebtedness or any modification or restructuring in
respect of any lien or security interest held or at any time obtained or
acquired by Holder for payment of such Indebtedness shall operate to release,
discharge, impair or alter the liability of any Party liable at any time
directly or indirectly for payment of such Indebtedness.
 
5.           Renewal and Modification.  Issuer further agrees that the
Indebtedness may be from time to time, extended, renewed, modified, rearranged,
or evidenced by one or more other notes or obligations in substitution for this
Note and upon and for such term or terms agreed to by Issuer and Holder in
writing, and with or without notice to other Parties.  Issuer agrees that upon
and after such extension, renewal, modification, rearrangement, substitution, or
other change in form of the Indebtedness, each of the other Parties shall remain
liable in respect of the Indebtedness so renewed, extended, modified,
rearranged, or otherwise evidenced in the same capacity and to the same extent
as prior thereto.  No release or discharge (in whole or in part) of any Party
hereto by Holder shall in any manner impair, release, discharge, or alter the
liability of any other Party.
 
2

--------------------------------------------------------------------------------


 
6.           Events of Default.  Any one or more of the following events shall
constitute an event of default (each, an “Event of Default”) under this Note:
(a) Issuer fails to timely pay as and when due any monetary obligation under
this Note in accordance with the terms hereof; (b) Issuer’s assignment for the
benefit of creditors, or filing of a petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors; (c) Issuer’s
application for, or voluntary permission of, the appointment of a receiver of
trustee for any or all Company property; (d) any action or proceeding described
in the foregoing paragraphs (b) or (c) is commenced against Issuer and such
action or proceeding is not vacated within sixty (60) days of its commencement;
(e) Issuer’s dissolution or liquidation; and (f) an event of default under any
other Investment Document shall have occurred.
 
7.           Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default (a) all Indebtedness and all other amounts
due and owing under this Note shall (at the option of Holder) immediately become
due and payable without demand and without notice to Issuer, (b) Holder shall
have all rights, powers and remedies set forth in the Investment Documents, as
well as any and all rights and remedies available to it under any applicable law
or as otherwise provided at law or in equity; and (c) Issuer shall pay to
Holder, in addition to the sums stated above, the costs of collection,
regardless of whether litigation is commenced, including reasonable attorneys’
fees.
 
Holder may employ an attorney to enforce its rights and remedies hereunder and
Issuer hereby agrees to pay Holder’s reasonable attorneys’ fees and other
reasonable expenses, including reasonable expenses relating to any assistance
provided by Holder to Issuer in resolving such defaults and amounts incurred by
Holder in exercising any of Holder’s rights and remedies upon an Event of
Default.  Holder’s rights and remedies under this Note and the other Investment
Documents shall be cumulative.  Holder shall have all other rights and remedies
not inconsistent herewith as provided under the Uniform Commercial Code as in
effect in the State of Kansas, or otherwise by law, or in equity.  No exercise
by Holder of one right or remedy shall be deemed an election, and no waiver by
Holder of any Event of Default shall be deemed a continuing waiver.  No delay by
Holder shall constitute a waiver, election, or acquiescence by it.
 
8.           Revival and Reinstatement of Note.  To the extent that any payment
to Holder or any payment or proceeds of any collateral received by Holder in
reduction of the Indebtedness is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee, to
Issuer (or Issuer’s successor) as a debtor-in-possession, or to a receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the portion of the Indebtedness intended to have been
satisfied by such payment or proceeds shall remain due and payable hereunder, be
evidenced by this Note, and shall continue in full force and effect as if such
payment or proceeds had never been received by Holder whether or not this Note
has been marked “paid” or otherwise canceled or satisfied or has been delivered
to Issuer, and in such event Issuer shall be immediately obligated to return the
original Note to Holder and any marking of “paid” or other similar marking shall
be of no force and effect.
 
9.           Authority.  Issuer warrants and represents that the persons or
officers who are executing this Note and the other Investment Documents on
behalf of Issuer have full right, power and authority to do so, and that this
Note and the other Investment Documents constitute valid and binding documents,
enforceable against Issuer in accordance with their terms, and that no other
person, entity, or party is required to sign, approve, or consent to, this Note.
 
3

--------------------------------------------------------------------------------


 
10.           Governing Law; Consent to Forum.  This Note shall be governed by
the laws of the State of Kansas without giving effect to any choice of law rules
thereof; provided, however, that if any of the collateral securing the
Indebtedness shall be located in any jurisdiction other than Kansas, the laws of
such jurisdiction shall govern the method, manner and procedure for foreclosure
of Holder’s security interest, lien or mortgage upon such collateral and the
enforcement of Holder’s other remedies in respect of such collateral to the
extent that the laws of such jurisdiction are different from or inconsistent
with the laws of Kansas.  AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY
RECEIVED, ISSUER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE COURT LOCATED
WITHIN JOHNSON COUNTY, KANSAS OR FEDERAL COURT IN THE DISTRICT OF KANSAS, AND
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  ISSUER WAIVES
ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.  ISSUER FURTHER AGREES NOT TO ASSERT AGAINST HOLDER
(EXCEPT BY WAY OF A DEFENSE OR COUNTERCLAIM IN A PROCEEDING INITIATED BY HOLDER)
ANY CLAIM OR OTHER ASSERTION OF LIABILITY WITH RESPECT TO THIS NOTE, THE OTHER
INVESTMENT DOCUMENTS, HOLDER’S CONDUCT OR OTHERWISE IN ANY JURISDICTION OTHER
THAN THE FOREGOING JURISDICTIONS.
 
11.           WAIVER OF JURY TRIAL AND COUNTERCLAIMS.  TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AS SEPARATELY BARGAINED-FOR CONSIDERATION TO HOLDER,
ISSUER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY (WHICH HOLDER ALSO WAIVES) IN
ANY ACTION, SUIT, PROCEEDING OR IN ANY COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR OTHERWISE RELATING TO THIS NOTE, THE INDEBTEDNESS, THE COLLATERAL SECURING
THE INDEBTEDNESS, OR THE HOLDER’S CONDUCT IN RESPECT OF ANY OF THE FOREGOING.
 
12.           Transfer of Note.  Issuer shall not transfer any obligations
hereunder without Holder’s prior written consent, which may be withheld in
Holder’s sole and absolute discretion.  With the prior written consent of
Issuer, which shall not be unreasonably withheld, conditioned, or delayed,
Holder may participate, sell, assign, transfer or otherwise dispose of all or
any portion of its interest in this Note (including Holder’s rights, title,
interests, remedies, powers and duties hereunder) to a purchaser, participant,
any syndicate, or any other Person (each, a “Note Purchaser”).  In connection
with any such disposition (and thereafter), Holder may, with adequate safeguards
of confidentiality in a manner satisfactory to Issuer, disclose any financial
information Holder may have concerning Issuer to any such Note Purchaser or
potential Note Purchaser.
 
13.           Further Assurances.  Issuer agrees to execute and deliver such
further documents and to do such other acts as Holder may request in order to
effect or carry out the terms of this Note and the other Investment Documents
and the due performance of Issuer’s obligations hereunder and thereunder.
 
14.           Relationship to Security Agreement.  The Indebtedness shall be
entitled to the benefits of, shall be construed in accordance with the security
granted by Issuer to Holder pursuant to that certain Amended and Restated
Security Agreement and that certain Second Amended and Restated Pledge
Agreement, each dated of even date herewith by and between Holder and
Issuer.  Holder acknowledges and agrees that, pursuant to the terms of Amendment
No. 3 to the Convertible Notes Purchase Agreement, it has completely and fully
released from its security interest the Rights and any other interests in the
PRC Properties, and that upon effectiveness of the releases, it has no other
security over any equity interests in (except with respect to the pledge of
Issuer’s equity interest pursuant to that certain Second Amended and Restated
Pledge Agreement dated of even date herewith by and between Issuer and Holder)
or the assets of, or otherwise in relation to, China Global Mining Resources
(BVI) Limited, with registered number 1513743 in the British Virgin Islands, and
any of its subsidiary undertakings, from time to time other than that specified
in Section 1 of the Amended and Restated Security Agreement.
 
4

--------------------------------------------------------------------------------


 
15.           Miscellaneous.
 
  (a)           Time is of the essence with respect to this Note.
 
  (b)           Issuer hereby waives presentment, demand, protest, and notice of
dishonor and protest.  No waiver of any right or remedy of the Holder under this
Note shall be valid unless in a writing executed by the Holder and any such
waiver shall be effective only in the specific instance and for the specific
purpose given.  All rights and remedies of the Holder of this Note shall be
cumulative and may be exercised singly, concurrently, or successively.
 
  (c)           Unless otherwise provided herein, any notice required or
permitted to be given hereunder shall be given by Issuer to the Holder or the
Holder to the Company in accordance with the Notes Purchase Agreement.
 
  (d)           Any provision of this Note that is prohibited or unenforceable
in any jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
  (e)           This Note and the other Investment Documents collectively: (i)
constitute the final expression of the agreement between Issuer and Holder
concerning the Indebtedness; (ii) contain the entire agreement between Issuer
and Holder respecting the matters set forth herein and in the other Investment
Documents; and (iii) may not be contradicted by evidence of any prior or
contemporaneous oral agreements or understandings between Issuer and
Holder.  Neither this Note nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.
 
  (f)           If there is a conflict between or among the terms, covenants,
conditions or provisions of this Note and the other Investment Documents, then
any term, covenant, condition and/or provision that Holder may elect to enforce
from time to time so as to enlarge the interest of Holder in its security for
the Indebtedness, afford Holder the maximum financial benefits or security for
the Indebtedness, and/or provide Holder the maximum assurance of payment of the
Indebtedness and the Indebtedness in full, shall control.  ISSUER ACKNOWLEDGES
AND AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND
OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE AND EACH OF THE INVESTMENT
DOCUMENTS WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE, AND THAT NO INFERENCE
IN FAVOR OF, OR AGAINST, HOLDER OR ISSUER SHALL BE DRAWN FROM THE FACT THAT
EITHER SUCH PARTY HAS DRAFTED ANY PORTION OF THIS NOTE OR ANY OF THE INVESTMENT
DOCUMENTS.
 
  (g)           The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to.”  The term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  Words of masculine, feminine or neuter gender shall mean
and include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.  All
article, section, schedule, and exhibit captions are used for convenient
reference only and in no way define, limit or describe the scope or intent of,
or in any way affect, any such article, section, schedule, or exhibit.  Unless
the context of this Note clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural.  Any
reference in this Note or in the Investment Documents to this Note or to any of
the Investment Documents shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements thereto and thereof, as applicable. An Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Holder or completely cured in accordance with the terms of the
applicable Investment Documents.
 
[The remainder of this page is intentionally blank.  Signature page follows.]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Issuer has executed and delivered this Note as of the date
first stated above.
 

 
ISSUER:
     
WITS BASIN PRECIOUS MINERALS INC.
       
By:
/s/ Mark D. Dacko
 
Name:
Mark D. Dacko
 
Title:
Chief Financial Officer




--------------------------------------------------------------------------------

